Opinion by
Head, J.,
This- was an action on a policy of fire insurance of the usual standard forzn. It is admitted that the plaintiff entirely failed to comply with the stipulation in the policy requiz’ing hizn to furnish written proofs oE loss within sixty days after the fire. It is alleged that this stipulation was waived by one Boyer, *523the local agent of the company who countersigned the policy, and his authority to bind the company by such alleged waiver is based on the Act of June 27, 1888, P. L. 165. Conceding for the moment the authority of the local agent to waive an important provision in the written contract, we think the evidence that there was any intention to waive the requirement concerning proofs of loss can hardly be said to amount to more than a scintilla. The substance of the plaintiff’s testimony on this subject is the following: “ Q. When did you go to see Boyer again? A. It was about eighteen days after the fire I went again. Q. What happened then ? A. Then Boyer said, You make the proofs of loss. I got a letter from the company and the adjuster will come; then we will adjust the matter. After that we would show the paper to the adjuster of what I lost.” The other witness present on that occasion, one Mc-Closkey, thus states the substance of the interview between the plaintiff and Boyer: “Q. What did Mr. Boyer say? A. Pie said he sent a letter to the company and they said he should have ready fire proofs of loss. Q. Did he say what he should do with the paper ? A. He said to have it ready and keep it until they came to adjust the matter.” If waiver be a question of intention, we think it extremely difficult to discover in the declarations of the local agent quoted, any intention on the part of the company to release the insured from his obligation, under the policy, to furnish proofs of loss. On the contrary, according to the testimony of both the witnesses, the insured was told by the local agent that, in a letter from the company to him on the subject, the company demanded that the proofs of loss should be made. So far as the evidence discloses, nothing resembling formal proofs of loss was ever prepared by the insured until long after the expiration of the time limited in the policy. This is certainly a narrow foundation upon which to permit a jury to reach the conclusion that the company had waived a material requirement of its policy.
In Hottner v. Aachen and Munich Fire Insurance Co., ante, p. 461, in which an opinion has been this day handed down, ante, page 461, we held . that the act of 1883 did not confer upon the local agent of an insurance company the power to waive any of the important provisions of the policy. It was not the purpose of the act so to do. The legis*524lature, by that act, simply provided a method by which the insured may with ease and certainty comply with two of the requirements of his policy. It was not the intention of the act to furnish a plan by which -he could be relieved from the performance of the obligations imposed on him by the policy. That case rules the principal question raised here, and in the opinion there filed we have fully given our reasons for our construction of the act. We think it was error on the part of the learned trial court to permit the jury, under the law and the evidence in this case, to find that the company had waived the requirement of the policy stipulating that the insured should furnish proofs of loss. Compliance with that requirement was a condition precedent to his right to maintain any action on his policy. Having failed to perform the covenants which, by his contract, he undertook to perform before any right of action could accrue to him, his case must fall.
■ Judgment reversed.